Citation Nr: 1631472	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  15-39 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a beginning date prior to January 1, 2010, for Chapter 35 Dependents' Educational Assistance (DEA) benefits.


WITNESSES AT HEARING ON APPEAL

Veteran and appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to April 1979.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 determination of the Regional Office (RO) in Buffalo, New York.  In that determination, the RO explained that it was unable to pay 

In May 2016, the appellant and the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant turned 18 years old on June [redacted], 2007.

2.  On September 1, 2007, the appellant began her course of postsecondary education.

3.  In a rating decision dated on April 12, 2011, the Veteran was granted basic eligibility to DEA, effective September 25, 2006.  The Veteran was notified of this decision by a letter dated May 20, 2011.

4.   On June 6, 2011, VA received the appellant's application for education benefits and in that application, the appellant elected to received DEA benefits beginning on September 25, 2006.

5.  When reasonable doubt is resolved in favor of the appellant, June [redacted], 2007, is a permissible date for the appellant to begin receiving DEA benefits.

CONCLUSION OF LAW

The criteria for a beginning date of June [redacted], 2007, for Chapter 35 Dependents' Educational Assistance (DEA) benefits have been met.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. § 21.3041 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the appellant and considered a full grant of benefits requested with respect to the only issue on appeal, further discussion of the VCAA is not necessary at this time.

Analysis

Basic eligibility for DEA (Chapter 35) benefits may be established by being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) (West 2014); 38 C.F.R. § 21.3021.  If the effective date of the permanent and total rating is before the child's 18th birthday, and the date of notification to the Veteran occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  38 C.F.R. § 21.3041(a)(2)(i).  VA must provide written notice to eligible children in this category informing them of their right to elect the beginning date of their eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  If the child does not elect the beginning date within 60 days of VA's written notice informing him or her of the right to do so, the period of eligibility will begin on the date of VA's decision that the Veteran has a permanent and total disability.  38 U.S.C.A. § 3512(a)(2)(B); 38 C.F.R. § 21.3041(i).

Where eligibility to receive educational assistance is derived from a Veteran with a permanent and total disability, a child's period of eligibility may generally begin on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first.  38 C.F.R. § 21.3041(a) (2015).  However, that subsection notes that an exception lies in 38 C.F.R. § 3041(a)(2)(i), which provides that a child may elect his or her beginning date in accordance with in 38 C.F.R. § 3041(a)(2)(i)(A) through (E).

In a rating decision dated April 12, 2011, the Veteran was granted basic eligibility to DEA benefits, effective September 25, 2006.  The Veteran was notified of this decision by a letter dated May 20, 2011.

On June 6, 2011, VA received the appellant's application for VA education benefits.  On the second page of that application, the appellant elected a beginning date of September 25, 2006-the effective date for basic eligibility to DEA benefits.

On July 6, 2011, VA sent the appellant a letter acknowledging receipt of her application for DEA benefits.  VA stated that it had issued a certificate of eligibility and had used April 12, 2011, as the beginning date of eligibility.  The AOJ also informed the appellant that she had the right to choose a beginning date of June [redacted], 2007; May 23, 2011; or any date between those two dates, but that VA must receive the appellant's choice of a beginning date within 60 days.  Otherwise, a beginning date of April 12, 2011, would be assigned.  In August 2011, the appellant responded in kind and chose January 2010 as the beginning date for DEA benefits.  Eventually, the RO assigned a beginning date of January 1, 2010, for DEA benefits.  See January 2015 Statement of the Case.
 
The Board finds that a beginning date of June [redacted], 2007, is warranted for DEA benefits.

In her application for DEA benefits, the appellant stated that she completed high school in June 2007 and began her postsecondary education at Nyack College in September 2007.  The appellant's birthdate is June [redacted], 1989.  Thus, she turned 18 on June [redacted], 2007.

To begin, the Board finds that the earliest possible beginning date, as a matter of law, is the appellant's 18th birthday-June [redacted], 2007.  As noted above, 38 C.F.R. § 3041(a)(2)(i)(A) through (E) sets out the earliest possible beginning dates for DEA benefits where a veteran is rated totally and permanently disabled, effective prior to the child's 18th birthday, but the date of notification to the Veteran occurs after the child's 18th birthday but before the child's 26th birthday-the precise situation here.  There is no argument that subsection (C), pertaining to the start date for a course for an examination for entrance into an institution of higher learning, applies.  Additionally, the appellant reported graduating from high school on June 11, 2007, which is after her 18th birthday, rendering subsection (B) inapplicable.  Thus, 38 C.F.R. § 3041(a)(2)(i)(E) provides that the beginning date must be between the Veteran's 18th birthday and the date that VA notified the Veteran of her permanent and total disability rating.  Thus, the appellant was required to elect a beginning date between June [redacted], 2007, and May 20, 2011.

Initially, the appellant did not elect a beginning date between June [redacted], 2007, and May 20, 2011.  However, it is readily apparent that the appellant was seeking the earliest possible beginning date for DEA benefits.  Indeed, the appellant elected the effective date for the Veteran's eligibility for DEA benefits, September 25, 2006.  As this was not a permissible beginning date under 38 C.F.R. § 3041(a)(2)(i), it is clear that the appellant sought the earliest possible beginning date.  This is coupled with the fact that, in her application, the appellant noted that she began her postsecondary education at Nyack College in September 2007.  It is undisputed that the appellant sought the earliest possible beginning date for DEA benefits.

The Board acknowledges that when the AOJ corresponded with the appellant about selecting a beginning date, the appellant selected January 2010 as her beginning date.  See August 2011 Reply of Appellant.  The Board also acknowledges that the AOJ was acting in accordance with 38 C.F.R. § 21.3041(i)(3) when it corresponded with the appellant about her selection of a beginning date.  However, that correspondence was, in essence, superfluous.  Indeed, the application that the appellant elected the date she believed she was allowed to begin receipt of DEA benefits-the effective date of the Veteran's total and permanent disability rating.  While the effective date initially sought by the appellant was not legally valid, it is clear that the appellant was attempting to select the earliest possible beginning date in order for DEA benefits to begin prior to her enrollment at Nyack College.

A long line of cases have instructed the Board to read a claimant's pro se filings sympathetically.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Comer v. Peake, 552 F.3d 1362, 1368-69 (Fed. Cir. 2009).  The Board finds no reason not to read the appellant's application for DEA benefits sympathetically.  Indeed, it is clear that the appellant initially sought to begin DEA benefits as soon as possible as she was then enrolled at a postsecondary institution.  While the appellant did not select a permissible beginning date, the Board interprets the appellant's application-completed prior to her response to the AOJ's July 2011 correspondence-as electing the earliest possible beginning date for DEA benefits.  Taking into account that the appellant was pro se and after affording her the benefit of the doubt, the Board concludes that the appellant sought the earliest possible beginning date for DEA benefits-June [redacted], 2007.




ORDER

Entitlement to a beginning date of June [redacted], 2007, for Chapter 35 Dependents' Educational Assistance (DEA) benefits is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


